U. S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 00-51638 PLAN A PROMOTIONS, INC. (Exact name of the issuer as specified in its charter) Utah 16-1689008 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 9 Birchtree Lane Sandy, UT 84092 (Address of Principal Executive Offices) (801) 231-1121 (Issuer’s Telephone Number) Check whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [] APPLICABLE ONLY TO ISSUER INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court.Yes [] No [] Not applicable. Indicate the number of shares outstanding of each of the Registrant’s classes of common equity, as of the latest practicable date. The number of shares outstanding of each of the Registrant’s classes of common equity, as of the latest practicable date: Class Outstanding as of August 15, 2011 Common Capital Voting Stock, $0.01 par value per share FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q, Financial Statements and Notes to Financial Statements contains forward-looking statements that discuss, among other things, future expectations and projections regarding future developments, operations and financial conditions. All forward-looking statements are based on management’s existing beliefs about present and future events outside of management’s control and on assumptions that may prove to be incorrect. If any underlying assumptions prove incorrect, our actual results may vary materially from those anticipated, estimated, projected or intended. PART I - FINANCIAL STATEMENTS Item 1. Financial Statements. June 30, 2011 C O N T E N T S Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 -3- Plan A Promotions, Inc. (A Development Stage Company) Condensed Balance Sheets As of June 30, 2011 and September 30, 2010 (Unaudited) 6/30/2011 9/30/2010 [Unaudited] [Audited] Assets Current Assets Cash $ - $ - Total Current Assets - - Total Assets $ - $ - Liabilities and Stockholders' Deficit Current Liabilities Accounts Payable $ - $ Accrued Liabilities - Related-Party Payable - Total Current Liabilities - Long Term Liabilities Loans from Shareholders - Accrued Interest Payable - Shareholders - Total Long Term Liabilities - Total Liabilities - Stockholders' Deficit Preferred Stock; par value ($0.01); Authorized 5,000,000 shares none issued or outstanding - - Common Stock; par value ($0.01); Authorized 50,000,000 shares; 10,000,000 and 1,200,000 issued and outstanding, respectively Paid-in Capital Deficit Accumulated during the development stage ) ) Total Stockholders' Deficit - ) Total Liabilities and Stockholders' Deficit $ - $ - See accompanying notes to the condensed financial statements. -4- Plan A Promotions, Inc. (A Development Stage Company) Condensed Statements of Operations For the Three Months and Nine Months Ended June 30, 2011 and 2010, and For the Period from Inception through June 30, 2011 (Unaudited) For the For the For the For the Since Inception Three Months Three Months Nine Months Nine Months [12/12/03] Ended Ended Ended Ended through 6/30/2011 6/30/2010 6/30/2011 6/30/2010 6/30/2011 Revenues $
